Fourth Court of Appeals
                                San Antonio, Texas
                                    November 28, 2017

                                   No. 04-16-00773-CV

           FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                               Appellant

                                             v.

Jennifer L. ZUNIGA and Janet Northrup as Trustee for the Bankruptcy Estate of Christopher J.
                                        Medina,
                                       Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-11445
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

       On November 15, 2017, this court issued its opinion and judgment in this appeal. On
November 27, 2017, Appellee filed a first motion for extension of time to file a motion for
rehearing until December 15, 2017. See TEX. R. APP. P. 49.1, 49.8.
        Appellee’s motion for extension of time is GRANTED. Appellee’s motion for rehearing
is due December 15, 2017.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court